DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach:
a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating; a plurality of high voltage output connector sockets electrically connected to the single input source wiring through a corresponding plurality of switches, the high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices, whose cumulative nominal current draw ratings exceed said current rating of the input source; the high voltage load devices including a respective power cord and a power connector adapted to connect to high voltage service connector sockets including the high voltage connector sockets of the control system; an electronic controller configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current rating to an extent to cause a circuit breaker or fuse protecting the input source from tripping; and wherein the control system is free of over-limit power protections for loads powered by the system.

Regarding claim 12, prior art does not teach:
wherein the bath installation includes a tub, and the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, a blower for blowing air through the bath jets or another jet or jets or an air channel, and a micro-bubble pump for forcing water with entrained air through one or more jets, the control system comprising: a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating; a plurality of high voltage output connector sockets electrically connected to the single input source wiring through a corresponding plurality of switches, the high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices, whose cumulative nominal current draw ratings exceed said current rating of the input source; the high voltage load devices including a respective power cord and a power connector adapted to connect to high voltage service connector sockets including the high voltage connector sockets of the control system; an electronic controller configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing an algorithm or a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current rating to an extent to cause a circuit breaker or fuse protecting the input source from tripping; wherein the high voltage load devices include each of the whirlpool pump, the heater, the blower and the micro-bubble pump, and the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the micro- bubble pump is operating.

Regarding claim 13, prior art does not teach:
a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating; a plurality of high voltage output connector sockets electrically, connected to the single input source wiring through a corresponding plurality of switches, the high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices, whose cumulative nominal current draw ratings exceed said current rating of the input source; an electronic controller configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current rating to an extent to cause a circuit breaker or fuse protecting the input source from tripping; a transformer for converting the high voltage AC input power to low voltage DC power; one or more low voltage outputs connected to the low voltage DC power through one or more low voltage switches controlled by the electronic controller in response to user input commands to activate one or more low voltage loads; wherein said set of rules permit said low voltage loads to be energized without regard to energization states of the high-voltage loads; and wherein the control system is free of over-limit power protections for loads powered by the system.

Regarding claim 24, prior art does not teach: 
a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating; a plurality of high voltage output connector sockets electrically, connected to the single input source wiring through a corresponding plurality of switches, the high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices, whose cumulative nominal current draw ratings exceed said current rating of the input source; an electronic controller configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing an algorithm or a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current rating to an extent to cause a circuit breaker or fuse protecting the input source from tripping; a transformer for converting the high voltage AC input power to low voltage DC power; one or more low voltage outputs connected to the low voltage DC power through one or more low voltage switches controlled by the electronic controller in response to user input commands to activate one or more low voltage loads; wherein said rules or algorithm permit said low voltage loads to be energized without regard to energization states of the high-voltage loads; and wherein the control system is free of over-limit power protections for loads powered by the system; wherein the whirlpool bath installation includes a tub, and the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, a blower for blowing air through the bath jets or another jet or jets or an air channel, and a micro-bubble pump for forcing water with entrained air through one or more lets; and wherein the bath installation includes the whirlpool pump, the heater, the blower and the micro-bubble pump, and the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the micro-bubble pump is operating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836